IN THE SUPREME COURT OF THE STATE OF DELAWARE

THOMAS A. MORGAN, §
§ No. 602, 2015
Defendant Below- §
Appellant, §
§ Court Below—Superior Court
v. § of the State of Delaware,
§ CA. No. SlSM-09-011
STATE OF DELAWARE, §
§
Plaintiff Below- §
Appellee. §

Submitted: November 20, 2015
Decided: December 29, 2015

Before VALIHURA, VAUGHN, and SEITZ, Justices.
O R D E R

This 29lh day of December 2015, upon consideration of the appellant’s
opening brief, the State’s motion to afﬁrm, and the record on appeal, the Court
ﬁnds it manifest that the judgment below should be afﬁrmed on the basis of the
Superior Court’s well-reasoned decision dated October 12, 2015. The Superior
Court did not err in concluding that the appellant’s challenged to the Department of
Correction’s authority to adopt regulations regarding the award of good time was
legally meritless in light of this Court’s ruling in Morgan’s appeal from the

Superior Court’s denial of an earlier writ.l

NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

 

. .1